483 S.E.2d 179 (1997)
345 N.C. 348
STATE of North Carolina
v.
Robert BACON, Jr.
No. 209A91-2.
Supreme Court of North Carolina.
February 7, 1997.
Gretchen Engel, Durham, Stephen R. Greenwald, for Bacon.
Thomas Hicks, Assistant Attorney General, William H. Andrews, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Onslow County, the following order *180 was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 7th day of February 1997."